DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 3/28/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 2, recites “an air conditioner”.  However, it is unclear if this is the same “air conditioner” as recited in claim 1, line 1.  For purposes of examination “an air conditioner” will be considered - - the air conditioner - - .
	Claim 1, line 6, recites “the automatic adjustment of the thermal expansion valve”.  However, there is a lack of antecedent basis for “the automatic adjustment of the thermal expansion valve” and it is unclear as to what “automatic adjustment” is being referred thereto.  For purposes of examination “the automatic adjustment of the thermal expansion valve” will be considered - - an automatic adjustment of the thermal expansion valve - - .
	Claim 1, line 9, recites “one or more of the heat transfer elements”.  However it is unclear if these are the same “one or more heat transfer elements” as recited in claim 1, line 7.  For purposes of examination “one or more of the heat transfer elements” will be considered - - the one or more heat transfer elements - - .
	Claim 1, line 11, recites “at least one of the heat transfer elements”.  However it is unclear if there are specific heat transfer elements being referred thereto.  For purposes of examination “at least one of the heat transfer elements” will be considered - - at least one of the one or more heat transfer elements - - .
	Claim 1, line 11, recites “a temperature of the bulb”.  However it is unclear if this is the same temperature as recited in claim 1, lines 3-4.  For purposes of examination “a temperature of the bulb” will be considered - - the temperature of the bulb - - .
	Claim 1, line 12, recites “an amount of refrigerant”.  However it is unclear if this is the same “amount of refrigerant” as referred to in claim 1, line 3.  For purposes of examination “an amount of refrigerant” will be considered - - the amount of refrigerant - - .
	Claim 1, lines 13, recites “the altered temperature of the bulb”.  However, there is a lack of antecedent basis for “the altered temperature of the bulb” and it is unclear as to what “altered temperature of the bulb” is being referred thereto.  For purposes of examination “the altered temperature of the bulb” will be considered - - an altered temperature of the bulb - - .
	Claim 3, line 2, recites “an operation request”.  However, it is unclear if this is the same “operation request” as recited in claim 1, line 2.  For purposes of examination “an operation request” will be considered - - the operation request - - .
	Claim 5, lines 1-2, recite “a request for operation of the air conditioner”.  It is unclear if this is the same “operation request” as recited in claim 1, line 2.  For purposes of examination “receiving a request for operation of the air conditioner” will be considered - - receiving the operation request - - .
	Claims 2-7 are rejected as being dependent from a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 3-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Behr et al. (US 4,467,613).
	Per claim 1, Behr teaches a method of operating an air conditioner, the method comprising: allowing an air conditioner to operate in response to an operation request (the air conditioner is inherently allowed to operate in response to an operation request since the function of an air conditioner is to operate when a user requests cooling); automatically adjusting an amount of refrigerant allowed to flow through a thermal expansion valve (17) based at least partially on a temperature of a bulb (41) of the thermal expansion valve (col. 6, lines 40-66); determining if a predetermined event has occurred (via 49, “control system”, col. 7, line 52); and altering the automatic adjustment of the thermal expansion valve, if the predetermined event has occurred (“depending on the mode of operation and the temperature of the compressor sump temperature, electronic circuits in control system 49 regulate the power supplied to heater 47 so as to bias the temperature of thermostatic bulb 41 thereby to increase or decrease the superheat setting of thermostatic expansion valve 17”, col. 8, last line through col. 9, lines 1-6), by: delivering a signal to one or more heat transfer elements (47), wherein the signal controls heat transfer by one or more of the heat transfer elements (“electronic circuits in control system 49 regulate the power supplied to heater 47”, col. 9, lines 2-3); allowing heat transfer between at least one of the heat transfer elements and the bulb to alter a temperature of the bulb (“electronic circuits in control system 49 regulate the power supplied to heater 47 so as to bias the temperature of thermostatic bulb 41”, col. 9, lines 2-4); and adjusting an amount of refrigerant allowed to flow through the thermal expansion valve based at least partially on the altered temperature of the bulb (“As the heater wattage is increased and as the temperature of bulb 41 is thereby elevated above the temperature of suction line 18, the effective superheat setting of thermostatic expansion valve 17 is lowered. This, in turn, causes the thermostatic expansion valve 17 to increase the flow of refrigerant to the evaporator coil”, col. 10, lines 35-43).
	Per claim 3, Behr meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Behr teaches allowing the air conditioner to operate in response to an operation request if the predetermined event has not occurred (“Then, depending on the mode of operation and the temperature of the compressor sump temperature, electronic circuits in control system 49 regulate the power supplied to heater 47 so as to bias the temperature of thermostatic bulb 41 thereby to increase or decrease the superheat setting of thermostatic expansion valve 17”, col. 8, last line through col. 9, line 6) (i.e. to clarify, the air conditioner will operate even if the heater is not instructed to operate).
	Per claim 4, Behr meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Behr teaches additionally determining whether the predetermined event is occurring after the amount of refrigerant has been altered (“In operation, with temperature sensor 51 installed in the sump of compressor 5 so as to monitor the temperature of the lubricant in the compressor sump”, col. 10, lines 65-67) (i.e. to clarify, the parameter controlling the heating element is continuously being monitored, thus there will be additional determinations as to whether the predetermined event is occurring after the amount of refrigerant has been altered).
	Per claim 5, Behr meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Behr teaches receiving the request for operation of the air conditioner; and allowing the air conditioner to respond to the request for operation if the additional determination is made that the predetermined event is not occurring (the air conditioner will continuously operate and monitor the parameter identifying the predetermined event and turn on and off the heating element as needed, thus the air conditioner will be allowed to respond to the request for operation if the additional determination is made that the predetermined event is not occurring).
	Per claim 6, Behr meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Behr teaches additionally adjusting the amount of refrigerant allowed to flow through the thermal expansion valve if the additional determination is made that the predetermined event is occurring (the sensor is continuously monitoring the parameter and making determinations regarding the operation of the heating element to adjust the flow of the refrigerant through the thermal expansion valve, thus the Behr teaches additionally adjusting the amount of refrigerant allowed to flow through the thermal expansion valve if the additional determination is made that the predetermined event is occurring).
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behr et al. (US 4,467,613).
	Per claim 2, Behr meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Behr teaches wherein the predetermined event comprises a parameter exceeding a predetermined maximum parameter (“predetermined temperature level”, col. 10, line 21) but fails to explicitly teach  wherein the parameter is ambient air temperature.  However, Behr alternatively teaches that “other system parameters, may be used” (col. 7, last two lines through col. 8, first two lines) such as “ambient air temperature” (col. 7, line 58) and one skilled in the art would have known that ambient temperature is an easily measured parameter.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the parameter be ambient air temperature, as taught by Behr, in order to use an easily measured parameter.
	When the ambient air temperature parameter is combined with the predetermined event comprising the parameter exceeding the predetermined maximum parameter, the result is wherein the predetermined event comprises at least one of an ambient temperature exceeds a predetermined maximum temperature or a pressure in a portion of the air conditioner exceeds a predetermined maximum pressure, as claimed.
Allowable Subject Matter
Claim 7 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US 6,467,284) teaches an expansion valve with a heating element.
Wipple (US 5,546,757) teaches a bulb with heating elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763